Battle, J., (dissenting). The court erred in instructing the jury as follows: “2. You. are instructed that if you believe from the evidence ir this case that the defendant was the last person ever seen with the deceased, and that he had never been seen since that time, and that the defendant had failed to account for or explain his absence, these are circumstances which tend to establish the defendant’s guilt, but are not alone sufficient to warrant a conviction. It must also appear from the evidence that the deceased, Grover Misner, came to his death by the agency of the defendant.” “5. If you find from the evidence that the defendant made any false statement as to the absence of Grover Misner, whom he is charged to have murdered, or what became of him, or any conflicting or unreasonable statements as to his whereabouts about the time the said Grover Misner was first missing, they may be considered by the jury as circumstances tending b' establish his guilt.” The Constitution of this State provides: “Judges shall not charge juries with regard to matters of fact, but shall declare the law.” Art. 7, sec. 23. The judge should abstain from intimating an opinion to the jury as to any fact in evidence before them. Sharp v. State, 51 Ark. 147; Felker v. State, 54 Ark. 489; Haley v. State, 49 Ark. 147; Jenkins v. Tobin, 31 Ark. 306; Shinn v. Tucker, 37 Ark. 580; Polk v. State, 45 Ark. 165; Reed v. State, 54 Ark. 621; Blankenship v. State, 55 Ark. 244; Railway Co. v. Byars, 58 Ark. 108; Jones v. State, 59 Ark. 417; Little Rock & F. S. Ry. Co. v. Trotter, 37 Ark. 593; Carpenter v. State, 62 Ark. 286; Redd v. State, 63 Ark. 457; Sullivan v. State, 66 Ark. 506; Bishop v. State, 73 Ark. 568. In the instructions copied in this opinion the court intimated an opinion as to the probative force of facts stated therein, which was contrary to the Constitution and prejudicial.